Citation Nr: 1431683	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation for coronary artery disease, status-post bypass graft, in excess of 30 percent prior to October 18, 2011, and 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the Pittsburgh RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted an Ischemic Heart Disease Disability Benefits Questionnaire (IHDDBQ) in November 2011.  The Board finds it necessary to obtain all treatment records from the physician who completed the form before it renders a decision.  Further, because there appears to have been some change in the severity of the Veteran's service-connected disability, he should be afforded a more recent VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment of his heart disorder.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, obtain:

All treatment records from Dr. J. M., the physician who completed the November 2011 IHDDBQ, dated from January 2008 to present.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected coronary artery disease, status-post bypass graft.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that this review has taken place. 

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's METs.  The examiner should describe the current status of the Veteran's service-connected coronary artery disease, status-post bypass graft to include a description of all functional incapacity related to the disability, as well as the need for any current treatment or medication.  In addition, the examiner is asked to address the following:

(a) If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b) Also, the examiner should note whether the Veteran has chronic congestive heart failure or left ventricular dysfunction with an ejection fraction and, if so, the degree of ejection fraction.

(c) The examiner is also requested to comment upon the impact of the Veteran's coronary artery disease, status-post bypass graft upon his ability to maintain gainful employment.

Complete rationale should be provided for all opinions expressed.

3.  Readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



